        2:20-cv-02006-JES # 18        Page 1 of 4                                             E-FILED
                                                                     Friday, 29 May, 2020 03:31:47 PM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

KENNETH R. YOUNG,            )
  Plaintiff,                 )
                             )
  vs.                        )                      No. 20-2006
                             )
DANVILLE CORRECTIONAL CENTER )
and MEDICAL DEPRATMENT,      )
  Defendants.                )

                             CASE MANAGEMENT ORDER

       On May 5, 2020, the Court entered a Merit Review Order finding Plaintiff had

alleged medical providers at Danville Correctional Center were deliberately indifferent

to his serious medical condition. Specifically, Plaintiff alleged he dislocated his

shoulder on November 22, 2018, but medical staff was deliberately indifferent to his

condition resulting in surgery four days later.

       Plaintiff named only Danville Correctional Center and Danville Medical

Department as Defendants and he failed to identify any specific individuals who were

responsible for his allegations. See May 5, 2020 Order. Therefore, Plaintiff was given 21

days to clarify his intended Defendants. Plaintiff has now responded. [17].

       Plaintiff has explained in detail how Defendants Dr. Young, Nurse Jane Doe #1,

and Nurse Jane Doe #2 were involved in denying or delaying medical care. Therefore,

the Court will dismiss the institutional Defendants, add the three new Defendants, and

attempt service on Dr. Young. Once Dr. Young is in the case, then the parties can

attempt to identify the two Doe Defendants.


                                             1
 2:20-cv-02006-JES # 18       Page 2 of 4



IT IS THEREFORE ORDERED:

1) Pursuant to its previous merit review of the complaint under 28 U.S.C. §

1915A, Plaintiff alleges Danville Correctional Center Defendants Dr. Young,

Nurse Jane Doe #1, and Nurse Jane Doe #2 were deliberately indifferent to

Plaintiff’s serious medical conditions, a dislocated shoulder and pain, in

November of 2018. See May 5, 2020 Merit Review Order. The claim is stated

against the Defendants in their individual capacities only. Any additional claims

shall not be included in the case, except at the Court’s discretion on motion by a

party for good cause shown or pursuant to Federal Rule of Civil Procedure 15.

2) This case is now in the process of service. Plaintiff is advised to wait until

counsel has appeared for Defendants before filing any motions, in order to give

Defendants notice and an opportunity to respond to those motions. Motions filed

before Defendants' counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless

otherwise directed by the Court.

3) The Court will attempt service on Defendants by mailing each Defendant a

waiver of service. Defendants have 60 days from service to file an Answer. If

Defendants have not filed Answers or appeared through counsel within 90 days

of the entry of this order, Plaintiff may file a motion requesting the status of

service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.



                                     2
 2:20-cv-02006-JES # 18        Page 3 of 4



4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.    The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

of confinement. Counsel for Defendants shall arrange the time for the deposition.

                                      3
       2:20-cv-02006-JES # 18       Page 4 of 4



      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of a

      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) Within 10 days of receiving from Defendants’ counsel an authorization to

      release medical records, Plaintiff is directed to sign and return the authorization

      to Defendants’ Counsel.


      IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Dismiss Defendants Danville Correctional Center and Danville Medical

      Department for failure to state a claim upon which relief can be granted

      pursuant to by 28 U.S.C. §1915A; 2) Add newly identified Defendants Dr.

      Young, Nurse Jane Doe #1, and Nurse Jane Doe #2; 3) Attempt service on

      Defendants pursuant to the standard procedures; 4) Set an internal court

      deadline 60 days from the entry of this order for the court to check on the

      status of service and enter scheduling deadlines; and 5) enter the Court's

      standard qualified protective order pursuant to the Health Insurance

      Portability and Accountability Act.

ENTERED this 29th day of May, 2020.


                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE



                                            4
